PER CURIAM.
Appellant, Douglas Scott, appeals his conviction for second-degree arson. We affirm.
When appellant was taken into custody at the scene in the midst of a hostile crowd, he spontaneously stated, “[Tjake me to jail, ’cause you are going to take me anyway. I don’t want to talk to anyone.” This statement was made before appellant had been advised of his Miranda rights and was not made in response to questions asked of the arresting officer.
At the police station an hour and a half later, another officer advised appellant of his constitutional rights. Appellant indicated he understood his rights and was willing to talk. He then gave a taped statement to the police.
Appellant contends the trial court erred in denying appellant’s motion to suppress his statement in violation of Michigan v. Mosley, 423 U.S. 96, 96 S.Ct. 321, 46 L.Ed.2d 313 (1975). The appellee, State, asserts, inter alia, the police “scrupulously honored” appellant’s request to cut off questioning.
*402Assuming, without deciding, that the appellant invoked his right to silence at the scene of the crime, the police “scrupulously honored” this request by waiting over an hour and a half before advising appellant of his Miranda rights and questioning the appellant about this crime. See Muehleman v. State, 503 So.2d 310, 313-314 (Fla.), cert, denied, 484 U.S. 882, 108 S.Ct. 39, 98 L.Ed.2d 170 (1987); State v. Chavis, 546 So.2d 1094 (Fla. 5th DCA 1989) (interrogation ninety minutes after the defendant said that he did not want to talk right now, while eating a sandwich, was proper), cert, denied, 493 U.S. 1046, 110 S.Ct. 845, 107 L.Ed.2d 839 (1990); Wells v. State, 540 So.2d 250 (Fla. 4th DCA) (two hour passage of time between defendant’s arrest and resumption of questioning was sufficient after repeating the Miranda warnings), review denied, 547 So.2d 1212 (Fla.1989); McNickles v. State, 505 So.2d 633 (Fla. 4th DCA) (police scrupulously honored defendant’s right to silence where defendant was not reinterrogated until after he signed waiver of rights form, forty-five minutes from time initial questioning ceased), review denied, 515 So.2d 230 (Fla.1987). Accordingly, the judgment of conviction and sentence is affirmed.
Affirmed.